Citation Nr: 0825323	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to receipt of improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from September 1973 
to April 1974.  The veteran died in December 1999.  The 
appellant is the veteran's surviving spouse.  This appeal was 
certified as arising from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By a decision issued in October 
2006, the Board of Veterans' Appeals (Board) denied the claim 
that the appellant was entitled to improved pension benefits.  
The appellant appeal that decision to the United States Court 
of Appeals for Veterans Claims (Court). 

In a January 2008 Joint Motion to Remand, the parties (the 
appellant and the Secretary of VA) asked the Court to vacate 
the Board decision and remand the case.  In a January 2008 
Order, the Court granted the motion.  The case returns to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's January 2008 Order directs Remand of the claim of 
entitlement to improved pension benefits on the basis that 
the Board's statement of the reasons and bases for the 
decision to affirm the RO's denial of the benefit did not 
adequately explain the basis for the decision.  In 
particular, the Joint Remand requires that the appellant be 
afforded the opportunity to substantiate her claim that she 
paid burial expenses for the veteran.  

The Board notes that the RO's August 2001 denial of the 
appellant's claim for burial benefits, and the lack of any 
evidence since August 2001 that the appellant paid for any 
portion of the veteran's burial expenses.  The Board 
references the discussion of the appellant's income and 
comparison of that income to the maximum income allowable by 
law for a pension beneficiary.  The Board notes that the 
appellant's income for each 12-month period following the 
veteran's death exceeded the maximum allowable income by an 
amount greater than the total burial expenses of record for 
the veteran.  

Given the Joint Motion to Remand and the Court's Order, the 
claim of entitlement to improved pension must readjudicated.  
Given the statements in the Joint Remand, the appellant must 
be afforded additional opportunity to submit evidence that 
she paid expenses of the veteran's burial, or was under an 
obligation to and did repay a loan for such expenses.  She 
should also be again afforded notice of the types of expenses 
which would decrease her countable income and further 
opportunity to substantiate payment of such expenses.  

The Joint Remand discusses whether the appellant's 
communications of August 2001, June 2002, and July 2002 
constitute a notice of disagreement (NOD) as to the denial of 
the cause of the veteran's death, which includes a claim for 
dependency and indemnity compensation (DIC) benefits.  
Although the Board did not determine, in its October 2006 
decision, that these communications gave the Board 
jurisdiction over a claim for service connection for the 
cause of the veteran's death, the discussion of these 
statements in the Joint Remand requires that the Board find 
that these communications were a timely NOD.  If the claimant 
has submitted a NOD as to a rating decision, but no statement 
of the case has been provided, the Board has jurisdiction to 
Remand the claim, even though there is no substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
VAOPGCPREC 16-92.  However, the issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93 (1997).  

The Board further notes that the requirements for notice in a 
claim involving service connection for the cause of death 
have changed since the appellant was notified of the denial 
of the claim in this case.  The Court has determined that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such 
notice should be provided during Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant and 
her representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to substantiate 
the appellant's claim.  The notice should 
include (a) a statement of the conditions for 
which the veteran was service-connected at the 
time of his death; (b) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a condition not yet service connected.

The appellant should again be notified of the 
criteria for entitlement to death pension 
benefits.  In particular, the appellant should 
be advised as to maximum allowable income for 
each year at issue, the types of expenses 
which are allowable as deductions from income 
and the regulations applicable to calculation 
of deductions from income, including when a 
deduction is counted and how it is deducted 
against income.  

The letter should indicate which portion of 
the evidence, if any, is to be provided by the 
appellant and which portion, if any, VA will 
attempt to obtain on her behalf.  

2.  The appellant should be afforded the 
opportunity to submit or identify any evidence 
that might be relevant to either claim.  In 
particular, the appellant should be advised to 
submit or identify any evidence which might 
show that the service-connected sickle cell 
anemia contributed substantially or materially 
to cause the veteran's death.  Any development 
deemed necessary should be conducted.  

3.  Provide the veteran a statement of the 
case (SOC) as to the issue of entitlement to 
service connection for the cause of the 
veteran's death, to include entitlement to 
DIC.  The appellant should be informed that 
she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of the issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).  
If a timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If returned, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

4.  Readjudicate each claim on appeal, after 
notice and development as described above.  If 
any claim on appeal remains denied, a 
supplemental statement of the case should be 
provided to the appellant and her 
representative.  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




